Citation Nr: 1028405	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for heel spur, right foot 
(claimed as spur, right ankle).
 
2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
 
 
INTRODUCTION
 
The Appellant served on active duty from April 15 to June 2, 
1971.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.
 
In August 2007, the Appellant's claim was remanded by the Board 
for further development, it has since been returned to the Board 
for adjudication.
 
 
FINDINGS OF FACT
 
1.  PTSD based on a verified in-service stressor is not shown.
 
2.  Clear and unmistakable evidence has shown that the 
Appellant's right heel spur existed prior to service and was not 
aggravated therein.
 
 
CONCLUSION OF LAW
 
1.  PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304(f) (2009); 75 Fed.Reg. 39852 (July 13, 2010)(to be 
codified at 38 C.F.R. § 3.304(f)).
 
2.  A right heel spur was not incurred or aggravated in service.  
38 U.S.C.A. § § 1110, 5107, 38 C.F.R. §§  3.102, 3.159, 3.303, 
3.304(b), 3.306.   
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Appellant in 
June and August 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence was to be provided by the claimant and what part 
VA would attempt to obtain.  The appellant was provided with 
notice regarding how disability ratings and effective dates are 
determined in August 2007.  The claim was readjudicated in a 
October 2009 supplemental statement of the case.  Thus, any 
timing error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).
 
Further, the additional notification required by the claims on 
appeal, notification regarding the evidentiary requirements for a 
sexual assault-based PTSD claim and the evidence necessary to 
rebut the presumption of soundness, was provided to the Appellant 
in an August 2007 VCAA letter, in a March 2004 supplemental 
statement of the case, and in the August 2007 Board remand 
respectively.
 
VA fulfilled its duty to assist the Appellant in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  There is no 
evidence that additional records have yet to be requested, or 
that additional examinations are in order. 
 
Service Connection-Laws and Regulations Generally
 
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).
 
The Board has reviewed all the evidence in the Appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection for a Right Heel Spur-Factual 
Background and Analysis
 
The Appellant's April 1971 report of medical examination for 
enlistment noted normal feet.  A treatment note dated in May 1971 
noted that the Appellant had  "turned" his ankle while 
running.  An x-ray report noted a small spur at the inferior 
aspect of the os calcis.  No acute fractures were found.  
 
The Appellant was afforded a VA examination of the joints in 
November 2003, however, the examiner incorrectly focused on the 
Appellant's left, rather than his right foot.  Thus, the Board 
finds that the examination report inadequate, and findings from 
the exam will not be discussed in its analysis.   
 
In December 2007, in accordance with the Board's August 2007 
remand instructions, the Appellant was afforded a VA examination 
in order to determine whether his right heel spur was incurred in 
or aggravated by service.  The examiner noted that the 
Appellant's claims file was reviewed in its entirety prior to 
examination.  During his examination, the Appellant stated that 
he twisted his ankle in May 1971, and had ankle tenderness. The 
examiner noted that an in-service x-ray showed a right heel 
spur.  After examining current x-rays, the examiner found a small 
osteophyte formation on the plantar and posterior aspects of the 
os calcis.  An impression of right heel spur was provided.  The 
examiner stated that the in-service finding of os calcis when the 
Appellant had twisted his ankle was incidental.  The examiner 
opined that osteophytic formation takes years to form.  Thus, in 
all likelihood, the spur existed prior to service.  He added that 
there was no evidence to support the claim that the Appellant's 
heel spur occurred in or worsened during active service.  
 
Where a disorder is not noted upon entrance into service, a 
presumption of soundness exists which cannot be rebutted without 
clear and unmistakable (obvious or manifest) evidence which shows 
that an injury or disease existed prior to service and was not 
aggravated by service.  38 C.F.R. § 3.303(b).  In this case, the 
Board finds the absence of any in-service complaints related to 
the right heel and the VA examiner's December 2007 opinion 
manifestly proves that the Appellant's right heel spur was not 
incidental to his acute ankle sprain.  The examiner stated that 
osteophytic formation takes years to form.  The Appellant only 
served a month and a half of active duty, and not years as would 
be necessary for a spur to develop.  This is obvious proof that 
the disorder found during service existed prior to service.  
Further, there is absolutely no evidence that the Appellant's 
pre-existing osteophyte was aggravated in any way by service; the 
VA examiner found the heel spur to be an incidental finding, and 
not evidence of service incurrence.  Moreover, the Appellant's 
treatment records are completely silent as to additional 
complaints related to any heel problems.
  
As the evidence clearly and unmistakably shows that the 
Appellant's right heel spur was both not incurred in and not 
aggravated by service, the presumption of soundness is rebutted. 
 The Appellant's right heel spur is therefore found to have 
existed prior to service and the evidence is clearly and 
unmistakably against a finding that it was aggravated during 
service.  The Appellant's claim for service connection for a 
right heel spur must therefore be denied.  
 
Service Connection for PTSD-Laws and Regulations
 
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The provisions of 38 C.F.R. § 4.125(a) incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV) as the 
governing criteria for diagnosing PTSD.
 
If a posttraumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the service 
records may corroborate the claimant's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Appellant's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2009).  
 
Effective July 13, 2010, the provisions of 38 C.F.R. § 
3.304(f)(3) provide that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.   75 Fed.Reg, 39852, 41092 (July 13 and 
15, 2010).  The Board finds, however, that this new regulation 
does not apply in this case because the appellant's claimed 
stressor is not related to a fear of hostile military or 
terrorist activity.  Id.
 
Procedurally, the issue of entitlement to service connection for 
posttraumatic stress disorder was remanded by the Board in August 
2007.  The remand dictated, in part, that additional information 
on the claimed stressor be requested from the Appellant, that the 
information be used to create a stressor summary and given to the 
joint services records research center (JSRRC) to verify the 
stressor.  The Board instructed in its remand that if, and only 
if, the stressor was verified, the Appellant should be afforded a 
PTSD VA examination.  In response to these instructions, the 
Appeals Management Center, in August 2007, provided the Appellant 
with a PTSD Secondary to Personal Assault form.  The Appellant 
stated in his form that while he was on guard duty he was 
sexually assaulted at knifepoint.  After receiving this 
statement, the appeals management center provided a memorandum 
for the Appellant's claims file stating the JSRRC did not verify 
personal assaults and thus that the Board's request to retrieve 
information through JSRRC was inappropriate.  Despite the lack of 
evidence of a verified stressor, the Appellant was afforded a VA 
examination.
 
Initially, the Board acknowledges that, by failing to request 
verification from the JSRRC, the AMC arguably failed to fully 
comply with the remand instructions.  The Board notes, however, 
that the Appellant has specifically stated that he was turned 
away when he tried to report his claimed sexual assault.  Thus, 
no reports of the sexual assault were made, and none would be 
discovered by the JSRRC.  In his August 2007 sexual trauma 
questionnaire, the Appellant was unable to provide any names of 
soldiers or witnesses.  That information might have allowed the 
JSRRC to research the records of any accused perpetrator of the 
assault, but without such information there is nothing for the 
JSRRC to research.  Thus, given the Appellant's responses to 
requests for additional information, the Board agrees with the 
AMC's findings that insufficient information has been given to 
necessitate a request from the JSRRC as such a request would 
prove fruitless.  Hence, the AMC complied with the remand 
instructions, and issue must be determined based on the records 
currently available.  Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).    
 
The Appellant asserts that he has posttraumatic stress disorder 
as a result of a sexual assault in service.  The Appellant has 
stated that a few weeks after he enlisted, he was raped.  He 
alleges that he tried to report the assault but was turned away.  
As stated above, evidence beyond that normally used to verify an 
in-service stressor may be used to verify a stressor based on 
personal assault.  38 C.F.R. § 3.304(b).  Despite this more 
liberal evidentiary standard, the Board finds that the 
preponderance of the evidence is against the Appellant's claim.
 
The Appellant's service treatment records are silent as to any 
trauma or sexual assault.  A log of mental and dental activity 
demonstrates that on April 21, 1971 the Appellant went to the 
dispensary.  No other detail is provided as to why the Appellant 
sought treatment or how the Appellant was treated, if at all.  A 
dental record dated April 23, 1971 noted that the Appellant was 
examined, notes with this record are illegible.  

A consultation note dated May 25, 1971 reported that the 
Appellant claimed he had lost ten pounds in two weeks and had 
vomited blood several times.  The impression was anorexia.  The 
Appellant was admitted for a medical board determination.  A 
narrative summary in conjunction with the Appellant's medical 
discharge dated May 27, 1971 noted that the Appellant had a 
history of repeated episodes of vomiting blood.  During his 
examination the Appellant stated that a recent upper 
gastrointestinal series and endoscopy were normal.  Physical 
examination was negative.  A disposition form with the same date 
noted that the Appellant was discharged due to the fact that he 
was vomiting blood which was determined to have existed for a 
year prior to service.  A medical board determination recommended 
that the Appellant be separated due to recurrent hematemesis 
which existed prior to service.  The Appellant's medical board 
report of medical examination noted no psychiatric, anus and 
rectal or head abnormalities.
 
A VA medical center mental health assessment note dated in August 
2002 noted that the Appellant's chief complaint was depression 
and panic attacks.  The Appellant stated that he had been 
depressed and anxious since his son was in a car accident in 
1996.  It was noted that the Appellant had an inability to 
control his anger which began after he lost a job in a plant 
which closed in 1983.  The Appellant was given provisional 
diagnoses of panic disorder, an intermittent explosive disorder, 
and an adjustment disorder secondary to problems with primary 
support group, educational and occupational problems and economic 
problems.  The Appellant stated that he did not have a history of 
physical or sexual abuse.
 
A June 2003 VA social work note stated that the Appellant was 
waiting to get a psychiatry appointment.  It was noted that the 
Appellant had not filed for service connection for PTSD but was 
"in combat in Vietnam."  Between June and July 2003, VA treatment 
records show that the Appellant was admitted as an inpatient for 
depression and suicidal ideation.  The Appellant was determined 
to have major depressive disorder with psychotic features.  
Contributory factors of job loss, the loss of his son, and 
financial problems were cited.  In a July 2003 statement, the 
Appellant noted that his depression and suicidal ideation were 
secondary to pain.  
 
In response to his July 2003 statement, the Appellant was 
provided with a Posttraumatic Stress Disorder Secondary to a 
Personal Assault form.  The Appellant stated on this form that he 
had right and left foot problems from combat boots, abdominal 
trauma and that he was hit in the nose during a training 
exercise.  He provided an additional statement in which he noted 
that the constant pain from his foot injury and trauma to his 
abdomen and sinus problems caused him to become depressed.  
 
A January 2004 VA medical center consultation note stated that 
the Appellant reported being sexually assaulted at knifepoint 
about three weeks after entering the service. The Appellant 
stated that he never saw his attacker.  He said that he was 
paranoid after his attack and had problems adjusting afterwards.  
The treating psychologist noted that a May 1971 service treatment 
record noted a ten pound weight loss and nausea.  The Appellant 
stated that he thought about the incident daily and that he had 
anxiety attacks for which he took Valium.  It was noted that the 
Appellant avoided thinking about the attack and had not talked 
about it.  A diagnosis of posttraumatic stress disorder secondary 
to a military sexual assault was provided.  
 
In an April 2004 treatment note, the Appellant stated that he 
sustained a blow to the head when he was attacked.  The Appellant 
stated that he felt he could not say anything about his trauma 
because he felt people would look at him differently.  He stated 
that he felt he could make a contribution in the armed services 
but that after his attack he could not focus.
 
The Appellant was afforded a VA examination in conjunction with 
his claim for service connection for PTSD in September 2008.  It 
was noted that the Appellant's claims file and service records 
were reviewed prior to his examination.  The examiner stated that 
the core of the Appellant's symptoms were related to an alleged 
incident during training at Fort Jackson in April 1971.  The 
Appellant stated that during the second or third weekend of 
service he was assigned to guard duty and issued a baseball bat 
as a weapon.  He reported that while responding to a noise, 
someone grabbed him from behind, held a knife to his throat and 
raped him.  He said that after he was raped he was hit in the 
head and lost consciousness.  He said that when he regained 
consciousness he had blood on his shorts and that later that 
morning he went to the clinic.  The Appellant explained that when 
he reported the sexual assault he was told to forget about it and 
return to his unit.  He added that when he reported to the clinic 
for vomiting blood he was still bleeding from his rectum.  The 
Appellant denied any history of any post-military traumatic 
events.
 
The examiner stated that, in his explanation of his assault, the 
Appellant was able to use very specific detail and was able to 
draw a diagram showing the row of barracks and the location in 
which the sexual assault occurred.  The examiner opined that the 
Appellant had experienced a very definite and severe traumatic 
event.  Based on the Appellant's history, the examiner found that 
a treatment note, which reported medical contact on April 23, 
1971, was consistent with the Appellant's report that he went to 
a clinic to report sexual assault.  He further wrote that reports 
of subsequent medical contacts in May showed that documentation 
of his medical condition had to be incomplete, inaccurate and not 
reliable based on the Appellant's reported symptoms of rectal 
bleeding and pain at the time of his medical board evaluation.
 
The Board finds that the most probative and credible evidence is 
against the Appellant's claim for service connection for 
posttraumatic stress disorder.  In making this decision, the 
Board considered the liberalized evidentiary standards used to 
determine whether an assault trauma can be verified.  However, in 
this case, the Appellant's claim relies largely on the 
credibility of the Appellant and the Board finds that his 
assertions lack credibility.
 
The Appellant has asserted on a number of occasions that he tried 
to report the purported sexual assault but was "turned away."  
Even if the Appellant was turned away as he alleges, it is noted 
that he also asserts being rendered unconscious during the 
attack, and that he bled rectally from the date of the attack 
until his service discharge in May 1971.  The Appellant's service 
records, however, contain absolutely no record of any complaints 
or treatment for a head injury or rectal bleeding .  The 
Appellant has further asserted that other injuries were sustained 
to include a blow to the nose and abdomen, yet pertinent findings 
relating to these "injuries" are not recorded in his service 
medical records.  
 
The Appellant was medically discharged due to vomiting blood.  
His May 1971 medical board examination revealed in normal 
findings in all other respects.  The Board finds it extremely 
unlikely that if the Appellant was bleeding from his rectum, as 
he claims, that this would not have been observed or discussed at 
his discharge examination.  This is particularly true in light of 
his assertion that he was vomiting blood.  If the appellant was 
vomiting blood, examiners would have studied the appellant's 
entire alimentary tract, i.e., from the mouth to the rectum, to 
find the reason why.  Such an examination would have included a 
rectal examination, and such a study would have revealed evidence 
of the rape if in fact such had occurred.  Such an examination 
would have also discovered physical residuals of the other 
injuries the appellant asserts were incurred.  The fact that no 
physical evidence of a sexual assault was found leads the Board 
to find the Appellant's statements incredible.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can 
have greater probative value than history as reported by the 
claimant).  
 
The Board notes that the Appellant's treating VA medical center 
psychologists and his VA examiner have opined that he has PTSD 
due to sexual trauma.  The Board also notes, however, that the 
Appellant was initially diagnosed with, and treated for, 
depression due to factors including his son's death and a loss of 
employment.  The Appellant's service was not stated as cause for 
his psychiatric symptoms until January 2004, i.e., after the 
claimant was sent a PTSD questionnaire regarding sexual trauma.  
Prior to his January 2004 treatment note, as reported in an 
August 2002 treatment note, the Appellant had not averred that he 
had been physically or sexually assaulted.  The Appellant also 
suggested in July 2003 that his psychiatric symptoms stemmed from 
abdominal and foot pain.  Additional inconsistencies, such as his 
claim in July 2003 that he participated "in combat" in Vietnam, 
and his assertion to his VA examiner that he had not experienced 
any traumatic events after service, render the totality of his 
assertions not credible.  
 
Again, the Appellant's service treatment records fail to 
demonstrate any evidence of assault.  The VA examiner opined that 
the Appellant has PTSD due to an in-service sexual assault.  He 
based this opinion on both the Appellant's stated history and on 
a single clinic note which merely mentions that the Appellant 
went to a clinic on April 23, 1971.  Such sparse medical evidence 
is insufficient proof that the Appellant reported a sexual 
assault, let alone evidence that an assault took place.  The 
evidence against the examiner's findings includes a normal 
physical examination upon discharge and the complete absence of 
any treatment record for the Appellant's claimed injuries.  This 
latter evidence outweighs the examiner's unsupported belief that 
the claimant was injured but that, time and time again, the 
doctors at the clinic failed to report any head trauma or rectal 
bleeding.  
 
In sum, the Appellant's claimed sexual assault has not been 
verified and therefore entitlement to service connection for 
posttraumatic stress disorder is not in order.
 
 
ORDER
 
Entitlement to service connection for heel spur, right foot 
(claimed as spur, right ankle) is denied
 
Entitlement to service connection for post-traumatic stress 
disorder is denied. 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


